DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
In view of the Amendments to the Claims filed September 28, 2021, the rejections of claims 1-19 under 35 U.S.C. 103 previously presented in the Office Action sent June 1, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-16 and 20 are currently pending while claims 20 has been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki et al. (U.S. Pub. No. 2011/0156018 A1).
With regard to claims 1-7, and chemical formula 6-1-3, Moriwaki et al. teaches a polymer comprising:

    PNG
    media_image1.png
    179
    535
    media_image1.png
    Greyscale
(see [0055])
Moriwaki et al. teaches R5 and R6 can be hydrogen (see [0057] teaching from the standpoint of easiness of synthesis hydrogen atom is preferably represented) and it would have been obvious to a person having ordinary skill in the art to have selected hydrogen for R5 and R6 because Moriwaki et al. explicitly teaches the selection and separately because Moriwaki et al. directs a person 5 and R6 preferably with hydrogen atom to provide easiness of synthesis.
Moriwaki et al. teaches X1 and X2 can be sulfur (see [0059] teaching from the standpoint of lowering the emission starting voltage sulfur atom is preferably represented) and it would have been obvious to a person having ordinary skill in the art to have selected sulfur for X1 and X2 because Moriwaki et al. explicitly teaches the selection and separately because Moriwaki et al. directs a person having ordinary skill in the art to represent X1 and X2 preferably with sulfur atom to provide lowering the emission starting voltage.
Moriwaki et al. teaches X3 and X4 can be sulfur (see [0060] teaching from the standpoint of elongating the luminance 10% reduction lifetime sulfur atom is preferably represented) and it would have been obvious to a person having ordinary skill in the art to have selected sulfur for X3 and X4 because Moriwaki et al. explicitly teaches the selection and separately because Moriwaki et al. directs a person having ordinary skill in the art to represent X3 and X4 preferably with sulfur atom to provide elongating the luminance 10% reduction lifetime.
Moriwaki et al. teaches R1 and R2 can be an alkoxy group (as disclosed in [0055], R2 “represent the same meaning as described above”, which is described above in [0005] as “an alkoxy group”; see [0005] and [0058] teaching from the standpoint of easiness of synthesis alkoxy group is preferably represented), and specifically where the carbon atom number is 1 to 20 such as a n-lauryloxy group (see [0016]) and it would have been obvious to a person having ordinary skill in the art to have selected the cited alkoxy group for R1 and R2 because Moriwaki et 1 preferably with an alkoxy group to provide easiness of synthesis.
Moriwaki et al. teaches R3 and R4 can be fluorine (as disclosed in [0055], R3 and R4 “represent the same meaning as described above”, which is described above in [0005] and [0014] as “a halogen atom” and “fluorine atom”; see [0005] teaching halogen atom, see [0014] teaching fluorine) and it would have been obvious to a person having ordinary skill in the art to have selected t fluorine for R3 and R4 because Moriwaki et al. explicitly teaches the selection.
Moriwaki et al. teaches R7 can be hydrogen (see [0057] teaching from the standpoint of easiness of synthesis hydrogen atom is preferably represented) and it would have been obvious to a person having ordinary skill in the art to have selected hydrogen for R7 because Moriwaki et al. explicitly teaches the selection and separately because Moriwaki et al. directs a person having ordinary skill in the art to represent R7 preferably with hydrogen atom to provide easiness of synthesis.
Moriwaki et al. teaches R8 can be an alkyl group (see [0057] teaching from the standpoint of easiness of synthesis hydrogen atom is preferably represented and specifically in [0015] as a branched alkyl group with a carbon atom number of usually 1 to 20, which is cited to teach all numbers of carbon within the cited range of 1 to 20) and it would have been obvious to a person having ordinary skill in the art to have selected the cited branched alkyl group for R8 because Moriwaki et al. explicitly teaches the selection and separately because 8 preferably with a branched alkyl group to provide easiness of synthesis. 
Moriwaki et al. teaches Ar1 can be a di-valent heterocyclic group such as in formula 158 
    PNG
    media_image2.png
    163
    210
    media_image2.png
    Greyscale
 (see [0051] and see [0054] teaching from a standpoint of elongating the luminance 10% reduction lifetime formula 158 is preferably represented) and it would have been obvious to a person having ordinary skill in the art to have selected the cited di-valent heterocyclic group in formula 158 for Ar1 because Moriwaki et al. explicitly teaches the selection and separately because Moriwaki et al. directs a person having ordinary skill in the art to represent Ar1 preferably with a di-valent heterocyclic group in formula 158 to provide elongating the luminance 10% reduction lifetime.
Moriwaki et al. teaches the Rs in the cited formula 158 can be the same or different (see [0052]).
Moriwaki et al. teaches R in the cited formula 158 can be hydrogen (see [0052]
Moriwaki et al. teaches R in the cited formula 158 can be an alkyl group (see [0052-0053] and specifically in [0015] as a branched alkyl group with a carbon atom number of usually 1 to 20, which is cited to teach all numbers of carbon within the cited range of 1 to 20) and it would have been obvious to a person having ordinary skill in the art to have selected the cited branched alkyl group for one of the four Rs in formula 158 because Moriwaki et al. explicitly teaches the cited branched alkyl group as an appropriate selection and teaches the Rs may be the same or different.
With regard to claims 8-11, independent claim 1 is obvious over Moriwaki et al. under 35 U.S.C. 103 as discussed above. Moriwaki et al., as modified above, teaches the claimed polymer of formula 6-1-3. As to the properties claimed in claims 8-11, the claimed HOMO energy level, solubility, average molecular weight, and molecular weight distribution, a prima facie case of obviousness is present with the expectation that compounds of similar structure will have similar properties (see MPEP 2144.09 I).
With regard to claims 12-14 and 16, independent claim 1 is obvious over Moriwaki et al. under 35 U.S.C. 103 as discussed above. Moriwaki et al., as modified above, teaches an organic solar cell (see [0253-0256]) comprising:
a first electrode (see [0256] “ohmic electrode, for example, ITO”);
a second electrode facing the first electrode (see [0256]
an organic material layer having one or more layers between the first and second electrode and comprising a photoactive layer, wherein the one or more layers of the organic material layer comprises the polymer of claim 1 (see [0256] teaching photoactive layer including n type semiconductor layer and p type semiconductor layer having the cited polymer, as modified by Holmes et al. above), wherein 
the photoactive layer comprises one or two or more of an electron donor and electron acceptor constituting a bulk heterojunction, and the electron donor comprises the polymer (see [0255]), or wherein
the photoactive layer has a bilayer thin film structure comprising an n-type organic material layer and a p-type organic material layer, and the p-type organic material layer comprises the polymer (see [0256] teaching laminating p type layer on n type layer cited to read on the claimed bilayer of which can both contain the organic polymer, see [0254-0255]).
With regard to claim 15, independent claim 12 is obvious over Moriwaki et al. under 35 U.S.C. 103 as discussed above. Moriwaki et al., as modified above, teaches wherein
 photoactive layer further comprises an additive (as cited above, the cited photoactive layer can comprise the cited polymer of Moriwaki et al., as modified above, and further comprises an additive, see [0145] teaching additives).
 
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that Moriwaki does not direct a skilled person to the claimed polymer. However, this argument is not persuasive. 
There is no requirement that a selection for R2, R3, R4 and formula 158 must be disclosed as a preferred selection. Furthermore, Moriwaki teaches each of the cited selections and also teaches selections from a standpoint of elongating the luminance 10% reduction lifetime and from a standpoint of easiness of synthesis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 7, 2021